Shaw, C. J.
The only question is, whether the judge put the right construction on the proviso annexed to the note. The promise was to pay $3000 on the 1st day of April following, the note being dated February 6th 1839. Then came the proviso, or defeasance, signed by the promisee, which must be construed as part of the same contract, that if the promisor did not get the appointment of postmaster, there should be a deduction.
*478It was insisted, in behalf of the plaintiff, that as no time was limited for the defendant’s getting the appointment, and as he did get it two years afterwards, the condition was saved. But the judge directed otherwise, and we think that direction was right. The deduction was to be made from the payment, on a condition. The time of payment was fixed, by the contract, on the 1st of April; and of course the deduction was to be made, or not, according as the condition had or had not happened on or before that day. Such, we think, is the legal effect of the two parts of the instrument, construed as one contract.
But if the plaintiff could avail himself of the equitable ground, that time was not of the essence of the contract, and a few days would make no difference, still, if, on the 1st of April, the defendant had not received the appointment, but another person had been appointed, and the office was then full, it would be a forced construction to hold that the appointment of the defendant, two years afterwards, upon the happening of another vacancy, was the condition contemplated by the parties.

Exceptions overruled